Citation Nr: 0601531	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  94-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1991 for the grant of an evaluation of 30 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The decision established service 
connection for undifferentiated schizophrenia and assigned a 
10 percent disability evaluation effective September 4, 1970, 
the date of discharge from service.  In April 1994, the RO 
granted a temporary total evaluation based on hospital 
treatment in excess of 21 days for schizophrenia per 38 
C.F.R. § 4.29 (2004), effective December 2, 1970 through 
December 31, 1970, and assigned a 10 percent rating from 
January 1, 1971.  In July 1996, the RO assigned a 30 percent 
rating for undifferentiated schizophrenia effective September 
14, 1992.  In April 1998, the RO changed the effective date 
for the 30 percent rating to November 14, 1991.

When the veteran's case was before the Board in April 1999, 
the claim was denied.  The veteran appealed to the Court of 
Appeals for Veterans Claims (Court), and in May 2000 the 
parties filed a joint motion for remand.  They concurred that 
the veteran's appeal must be remanded for further 
development.  In May 2000, the Court vacated that portion of 
the Board's April 1999 decision pertaining to the claim for 
an earlier effective date, prior to November 14, 1991, for a 
30 percent disability evaluation for schizophrenia.  The case 
was returned to the Board for further appellate review 
consistent with the Order.

The Board remanded the veteran's case in April 2005, and it 
was returned to the Board for further appellate consideration 
in October 2005.


FINDING OF FACT

For the period from September 4, 1970 to November 11, 1991, 
definite impairment of social and industrial adaptability was 
not shown.

CONCLUSION OF LAW

The criteria for an effective date earlier than November 11, 
1991 for a 30 percent rating for schizophrenia have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
Part 4 § 4.130, Diagnostic Code 9204 (1987 and 1991); 38 
C.F.R. §§ 4.7, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in April 1998, provided notice to the veteran of 
the evidence necessary to support his claims.  Supplemental 
statements of the case dated in March 2002, October 2002, May 
2004, November 2004, and July 2005 also provided notice to 
the veteran of the evidence of record regarding his claims 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in February 2001, January 2002, and 
September 2004 also instructed veteran regarding the evidence 
necessary to substantiate the claims and requested that he 
identify evidence supportive of the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent treatment records have been obtained, and the 
veteran's records have been reviewed by a VA psychiatrist who 
rendered opinions pertaining to the claim.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran contends that his service connected schizophrenia 
warranted an evaluation in excess of the 10 percent that was 
assigned from separation.  In support of his contention, he 
points out that he was admitted to a hospital in December 
1970 for schizophrenia.  He asserts that he drank bleach in 
November 1973 and ate a light bulb in December 1973.  In 
January 1974 he almost jumped from a bridge.  When he was 
arrested he confessed to 16 burglaries when records would 
later reveal he was in jail when most of them were 
perpetrated.  In 1976 he hit another inmate over the head 
several times with a piece of iron.  In 1975 and 1976 he was 
admitted to the main prison psychiatric ward and put on 
medication.  In 1977 he made another suicide attempt.  In 
1978 he was placed on administrative segregation for 
attacking 3 inmates with a homemade knife.  Records showed 
that between 1984 and 1986 he was aggressive, hostile and had 
active psychosis.  From 1986-1989 he was sent to the hole 
repeatedly for attacking another inmate.  He further 
contended that all mental health records for the period of 
time before 1990 had been ripped out of his prison files and 
probably destroyed.  The VA had all the records after 1990.  
His statements were to demonstrate that his schizophrenia was 
more severely disabling than evaluated from 1970 to 1991.

The file contains various excerpts from different trial or 
hearing transcripts.  There is a reference to the appellant 
pleading guilty to burglaries committed while he was 
incarcerated.

In December 1971 the appellant was admitted to the VA Medical 
Center for what was termed a relapse of his psychosis.  It 
was reported that he been increasingly nervous, agitated and 
disturbed.  He was unable to adjust and feared some harm 
might befall him.  He had been seen at Baroness Erlanger 
Hospital for many somatic complaints.  On admission he was 
uncooperative.  He had a long beard and refused to shave.  He 
was delusional and apprehensive.  He showed gradual 
improvement on the closed ward.  He was on psychiatric 
medication that was considered to be adequate. It was decided 
by staff that he could be discharged in December and he was 
discharged at his own request.

A prison treatment record dated in July 1972 indicates the 
veteran's complaints of nerves and stomach trouble.  
Thorazine was prescribed for seven days.

The file contains a treatment record from Baroness Erlanger 
Hospital with an obscured and altered date that appears to be 
November 1973.  The admitting diagnosis indicated a report 
that the veteran drank Clorox.  Drug addiction to heroin was 
said to be moderate.

Erlanger records from February 1974 reveal an admission for a 
self-inflicted laceration to his right wrist.  The records 
indicated that the appellant had just been arrested a day or 
two prior to this incident.  The appellant reported a history 
of schizophrenia and was now depressed and feeling that his 
family did not care for him and he had nothing to look 
forward to.  He stated that he had been on heroine and that 
his last dose was within the past day or two prior to being 
arrested.  The examiner's impression regarding psychiatric 
diagnoses was a depressive reaction and a history of paranoid 
schizophrenia.

An affidavit dated in January 1975 indicates that the affiant 
was one of the veteran's court appointed attorneys.  The 
attorney indicated his belief that the veteran suffered from 
some sort of mental incapacity, based on his inability to 
respond to direct questions and an inability to fully 
comprehend his circumstances.  The affidavit of another 
defense attorney in the veteran's case indicates the 
affiant's belief that the veteran suffered from some defect 
of mind which rendered him incapable of effectively assisting 
counsel in his defense.

In February 1979 the veteran reported being depressed for 
several months.  He indicated that he felt isolated and 
unable to find someone trustworthy to counsel him.  
Depression was assessed.


January 1980 prison notes indicated a complaint of depression 
over several months.  He felt isolated and unable to find 
someone to counsel with that he could trust and would listen.

A December 1981 examination reported a history of psychiatric 
problems.

In March 1982, the veteran was considered for minimum 
security status.  A psychological evaluation report indicates 
that the veteran had established a relatively good 
institutional record, with no write-ups in the previous seven 
months.  He was noted to function in the normal limits of 
intellectual ability and there was no indication of any 
disorder of mood, memory, orientation, or thinking process.  
The veteran reported an early history of heavy drug use and a 
head injury that had produced no continuing problems.  The 
veteran presented a very routine psychological picture.  The 
examiner indicated that no residential mental health 
intervention was indicated and there was no psychological 
reason that the veteran could not be considered for placement 
on minimum security.  

In April 1983, the veteran was seen as part of his 
preparation for an appearance before a clemency board.  He 
was pleasant, articulate and insightful.  He stated that he 
was drug free with the exception of a prescription to treat 
an ulcer.  He denied psychiatric history.  Mood memory, 
orientation, thinking processes, and intellectual ability 
were all within normal limits.  No mental health intervention 
was indicated, and no psychological reason was noted to deny 
the veteran clemency.

An October 1984 health screening form notes normal behavior, 
general appearance, conduct, mental status and state of 
consciousness.  A December 1984 form makes the same 
observations.  

A psychological report in October 1985 reported the most 
notable clinical feature to be elevated impulsivity with 
probable inability to delay gratification of said impulses.  
All other clinical scales were well within the average range.  
The anxiety scale was moderately high-average.  The 
alcoholism scale was exceptionally high.

An August 1986 health screening form notes normal behavior, 
general appearance, conduct, mental status and state of 
consciousness.  

An October 1986 psychological report after psychological 
testing indicated that although the appellant was outwardly 
very socially appropriate, the current data showed him to be 
somewhat caustically asocial and withdrawn.  However, he was 
very realistic in the simple things (situations) of life.  
When interpersonal situations became more complicated, he 
becomes aggressively defensive and even hostile.  He was 
excessively suspicious of the motives of others.  At some 
point of frustration he would behave impulsively although he 
knows it to be somewhat irrational.  His distrust of others 
and his drug dependency then can drive him to overt asocial 
behaviors.

A December 1986 Board of Paroles Action document recommended 
parole with a drug program and a mental health program for 
adjustment purposes.  The veteran had received only five 
write-ups in 13 years and had no major infractions.  He 
needed only 18 more hours for a Bachelor's degree.

A March 1988 health screening form notes normal behavior, 
general appearance, conduct, mental status and state of 
consciousness.  

In August 1989 the veteran reported to sick call because he 
had gotten into a fight and had hurt his arm.  No psychiatric 
observations were recorded.

An October 1989 chart review resulted in the determination 
that there did not appear to be a need for mental health 
intervention at that time.  

He was seen in February 1990 and was reported to be in no 
immediate distress.  He complained of feeling frustrated over 
being passed over for job opportunities.  He was found 
oriented to person, place, time, and objects.  He was without 
psychotic thought processes.

In April 1991 the veteran reported that he had been having 
problems with his temper.  Examination revealed no obvious 
impairment to judgement and insight.  

A May 1991 discharge summary from G. W. Hubbard Hospital 
indicates that the veteran was admitted for an inhalation 
injury and hypoxia.  The veteran reported that he had mixed 
some cleaners with powdered bleach and that he subsequently 
experienced shortness of breath and dizziness.  He denied 
syncope or blackouts.  He denied chest pain and palpitations, 
but did endorse chest tightness that slowly resolved after 
leaving the area.  He reported a cough productive of clear, 
watery phlegm, but denied nausea or vomiting, blurred vision 
and dysphagia.  

Mental health treatment records from May and August 1991 
listed the veteran's  presenting problems as anxiety and/or 
depression.  In April 1991 the veteran indicated that he had 
been having problems with his temper, resulting in strained 
relations with the security staff.  His judgment and insight 
were not obviously impaired, and his thinking was organized.  

In September 1991 mental health counseling notes, the veteran 
presented with several vague complaints regarding his 
frustrations with the judicial process and interpersonal 
relations in the unit.  When he was asked to be more specific 
he became guarded.  He admitted that there was a lot that he 
had not talked about.

The report of an April 1997 interview with one of the 
veteran's former attorneys indicates that the attorney was 
appointed to represent the veteran.  The attorney stated that 
the veteran was not able to assist his lawyers in helping 
prepare his case.  He described the veteran as very self 
centered.

The report of a May 1997 interview with the veteran's former 
wife reflects her statement that the veteran changed during 
his time in the military.  She stated that the veteran was 
into drugs and that he drank Clorox at one point.  She noted 
that he had attempted to kidnap her at one point.  She blamed 
his actions on drug use and military life.

An additional May 1997 interview was conducted with a 
girlfriend of the veteran.  She advised that the veteran was 
unstable when he returned from his time in the military.   

In March 2004, a VA psychiatrist reviewed the veteran's 
records.  He noted that the veteran had been treated for 
chemical pneumonitis after using mixed cleaning products to 
mop a floor.  He concluded that the veteran's pneumonitis was 
accidental and not the result of a suicide attempt or of a 
schizophrenic related injury.

In June 2005 the same VA psychiatrist conducted an additional 
review of the veteran's records.  He noted that the veteran 
was admitted to Baroness Erlanger Hospital in February 1974, 
having sustained a self-inflicted laceration to the right 
wrist.  Psychiatric diagnosis at that time was depressive 
reaction.  The history noted in the psychiatric evaluation 
indicated that the veteran had been hospitalized at a VA 
facility for paranoid schizophrenia and at a state hospital 
for what was described as nerves, and that he had drunk Purex 
while depressed.  The examiner noted that the only reference 
to the veteran's mental state at the time of the injury was 
that he was "apparently depressed, feeling that his family 
does not care for him and he has nothing to look forward to 
and this apparently led to his cutting his wrist today."  He 
indicated that there was no reference to auditory 
hallucinations, delusions, psychosis, or any type of 
schizophrenia.  He pointed out that following treatment for 
his injury, the veteran was released.  He noted that there 
was no evidence from the record that the veteran had an 
active psychosis or undifferentiated schizophrenia that was 
manifest at that time.  He stated that further review 
revealed a November 1973 record of the veteran drinking 
Purex, but no associated medical record.  He noted that a 
discharge face sheet referred only to the veteran's drug 
addiction to heroin, with no reference to psychosis.  He 
concluded that there was no connection between the incidents 
in November 1973 and February 1974 and the veteran's service-
connected psychosis.  He pointed out that the veteran's 
records did not substantiate a claim of depression from his 
schizophrenia, resulting in suicidal gestures or attempts.  
He concluded that he could not make any connection between 
the veteran's schizophrenia and his suicide attempts.  

Analysis

The Board has phrased the issue on appeal as entitlement to 
an effective date earlier than November 14, 1991 for an 
evaluation of 30 percent for schizophrenia.  In May 1993, the 
RO granted service connection for schizophrenia and assigned 
a 10 percent evaluation from September 4, 1970 (date of 
separation from service).  The appellant had entered a timely 
Notice of Disagreement (a VA Form-9 dated in November 1993) 
wherein he objected to the initial assignment of a 10 percent 
evaluation.

The Board has continued the issue as phrased by the RO, 
although it could also be phrased as entitlement to a higher 
evaluation for schizophrenia evaluated as 10 percent 
disabling prior to November 14, 1991.  The appellant is not 
prejudiced by this naming of the issue.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue has been phrased.  In this case, 
the Board must direct its inquiry to the period between the 
effective date of the grant of service connection (September 
4, 1970) at 10 percent and the effective date of the 30 
percent evaluation (November 14, 1991).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
has not significantly changed and a uniform rating is 
appropriate in this case for the period prior to November 14, 
1991.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected schizophrenia has been rated 
under the schedule for rating mental disorders, Diagnostic 
Code 9204, for undifferentiated schizophrenia.  This appeal 
requires review of the evidence between 1970 and 1991 to 
determine whether it supports an evaluation in excess of 10 
percent.  The criteria for evaluating schizophrenia changed 
in February 1988.  Thus, the Board will lay out both the pre-
February 1988 criteria and the post February 1988 criteria. 
The changes to the rating criteria made in 1996 are not 
relevant to this case.  The pre-1988 criteria and the 
applicable ratings are as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

The above descriptive adjectives do not 
necessarily refer to the severity of the 
disease but rather to the degree of 
industrial and social impairment.

The post-1988 criteria and applicable ratings are as follows:

Active, psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

Psychosis in full remission - 0 percent 
disabling.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1 (1998).

Having carefully reviewed the record, the Board concludes 
that the veteran's disability falls within the 10 percent 
evaluation under the criteria that was in place between 1970 
and 1991.  In this regard, the Board observes that definite 
impairment of social and industrial adaptability or definite 
industrial impairment commensurate with a 30 percent 
disability is not shown by the evidence of record.  The 
veteran has pointed to the 1973 and 1974 incidents to support 
his assertion that an evaluation higher than 10 percent is 
warranted for the period in question.  However, the 1973 
treatment record from Baroness Erlanger Hospital does not 
refer to schizophrenia or any other psychiatric diagnosis.  
The record from 1974 indicates only a history of 
schizophrenia and a diagnosis of depressive reaction 
attributed to the veteran's suicide attempt.  Moreover, a VA 
psychiatrist concluded that the incidents in 1973 and 1974 
were not related to the veteran's service-connected 
psychosis.  Rather, he noted that there was no reference to 
the veteran's psychosis in 1973, and that the only reference 
to his mental state at the time of the 1974 injury was that 
the veteran was depressed.  He pointed out that the records 
pertaining to the two incidents did not support the idea that 
the veteran had depression from his schizophrenia, and that 
he could not make any connection between the veteran's 
suicide attempts and his schizophrenia.

After these two incidents, the record reflects very few 
psychiatric complaints, and there is no mention of the 
veteran's schizophrenia or of psychotic symptoms.  The 
veteran reported feeling depressed in February 1979 and 
January 1980.  In March 1982, the veteran was recommended for 
minimum security status, and was noted to function within 
normal limits.  He was noted to present a routine 
psychological picture, and the examiner at that time 
indicated that no residential mental health intervention was 
indicated.  On evaluation in April 1983, the veteran denied a 
psychiatric history.  The examiner concluded that there was 
no psychological reason that the veteran could not be 
considered for placement on minimum security.  An assessment 
made in preparation for a clemency board made rendered a 
similar finding in April 1983.  Routine health screening 
forms dated in the 1980's indicated that the veteran's 
behavior, conduct, mental status and state of consciousness 
were normal.  The December 1986 Board of Paroles Action 
document recommended a mental health program but for 
adjustment purposes, a purpose not indicative of an increase 
in his disability.   A February 1990 treatment note 
specifically indicated that there were no psychotic thought 
processes.  Anxiety and depression were noted in 1991.

The Board has considered every one of the appellant's 
statements and his contention that his suicide attempts and 
prison records are indicative of a more disabling evaluation.  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  Lay testimony may not be relied 
upon for establishing a medical diagnosis.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994), and the appellant is not 
competent to attribute either his suicide attempts or any of 
his alleged activities in prison to his schizophrenia.  None 
of the medical personnel in Erlanger or prison records 
indicate that his schizophrenia, his service connected 
disability, was the cause of any suicide attempts or other 
complaints.  Depressive reactions or drug addiction are the 
only indicated diagnoses for the documented suicide attempts.

In spite of the veteran's assertions regarding his behavior 
in jail, the 1986 parole records indicated that he had 
received only five write-ups in 13 years and no major 
infractions.  Therefore, the veteran's assertions as to his 
behavior prior to 1986 are not credible.  The Board has also 
considered the assertion that his mental health records prior 
to 1990 had been destroyed by the prison, and finds this 
assertion equally incredible.  The appellant averaged three 
visits per month to the prison infirmary for a variety of 
complaints that are documented between 1972 and 1990.  Such 
records include references to mental health issues that were 
previously outlined.  There is no indication, due to the 
continuity of these records, that anything is missing.  
Therefore these assertions are also not credible.

In light of the above discussion, the Board concludes that 
for the period in question, an evaluation in excess of 10 
percent for schizophrenia is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).





ORDER

Entitlement to an effective date earlier than November 14, 
1991 for the grant of an evaluation of 30 percent for 
schizophrenia is denied  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


